


Exhibit 10.80

 

AMENDMENT NO. 1 TO
RESTRICTED STOCK SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO RESTRICTED STOCK SUBSCRIPTION AGREEMENT, dated as of
June 21, 2004 (the “Amendment”), is by and between WORLDSPAN TECHNOLOGIES INC.
(F/K/A TRAVEL TRANSACTION PROCESSING CORPORATION), a Delaware corporation
(“Holding”), and Rakesh Gangwal (the “Employee”).

 

Background

 

A.    Holding and the Employee are parties to that certain Restricted Stock
Subscription Agreement, dated as of June 30, 2003 (the “Original Agreement”).

 

B.    Holding and the Employee now desire to amend the Original Agreement,
effective as of the Effective Date (as defined below), as provided in this
Amendment.

 

Terms

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties hereby agree as follows:

 

Section 1.    Defined Terms.    Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Original
Agreement.

 

Section 2.    Effectiveness.    This Amendment shall be effective as of the date
of the consummation of a Public Offering (the “Effective Date”); provided,
however, this Amendment shall not become effective if a Public Offering has not
been consummated by December 31, 2004.

 

Section 3.    Restricted Period.    Section 3(b) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

“(b) Restricted Period.    Except as otherwise provided in Sections 3 and 8
hereof, or in the Plan, the Restricted Period shall lapse as to 52.5% of the
Shares on the first anniversary of the Closing, 17.5% of the Shares on the
second anniversary of the Closing and 15.0% of the Shares on each of the third
and fourth anniversaries of the Closing (each such anniversary, the “Vesting
Date” as to the applicable tranche of the Shares), which lapses shall be
cumulative, subject to the Employee’s continuous employment with Holding or its
Subsidiary from the Closing to such anniversary.”

 

Section 4.    Accelerated Vesting.    Section 3(c) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

“(c) Accelerated Vesting.    If the Employee’s employment with Holding or its
Subsidiary is terminated by Holding without Cause during the Restricted Period
or if the Employee terminates his employment for Good Reason (as such term is
defined in the Employment Agreement) during the Restricted Period, the next
tranche of the Shares for which the Restricted Period was scheduled to lapse on
the next Vesting Date shall no longer be subject to the Restricted Period and
such Shares shall cease being Restricted Stock. For the avoidance of doubt, no
accelerated vesting shall occur upon a termination due to retirement, death or
Disability.”

 

Section 5.    Continued Effectiveness of Original Agreement.    Except as
specifically amended herein, all other terms and provisions of the Original
Agreement shall remain unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


 

Section 6.    Incorporation of Amendment.    On and after the date hereof each
reference in the Original Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall be a reference to the Original Agreement
as amended hereby.

 

Section 7.    Miscellaneous.

 

Section 7.1.    Entire Agreement.    The agreement of Holding and the Employee,
which is comprised of this Amendment and the Original Agreement, sets forth the
entire agreement and understanding between the parties and supersedes any prior
agreement or understanding, written or oral, relating to the subject matter of
this Amendment and the Original Agreement.

 

Section 7.2.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the law of the State of New York, except to the
extent that the corporate law of the State of Delaware specifically and
mandatorily applies.

 

Section 7.3.    Headings.    The headings in this Amendment are for convenience
of reference only and shall not constitute a part of this Amendment, nor shall
they affect their meaning, construction or effect.

 

Section 7.4.    Counterparts.    This Amendment may be executed in two or more
counterparts and by the parties in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment upon the date
first above written.

 

 

WORLDSPAN TECHNOLOGIES INC.

 

 

 

By:

/s/ JEFFREY C. SMITH

 

 

 

Name: Jeffrey C. Smith

 

 

Title:   General Counsel, Secretary and Senior

 

 

    Vice President—Human Resources

 

 

 

 

/s/ RAKESH GANGWAL

 

 

Rakesh Gangwal

 

3

--------------------------------------------------------------------------------


 

QuickLinks

 

AMENDMENT NO. 1 TO RESTRICTED STOCK SUBSCRIPTION AGREEMENT

 

4

--------------------------------------------------------------------------------

 
